Electronically Filed
                                                                  Supreme Court
                                                                  SCWC-30212
                                                                  15-JUL-2011
                                                                  12:04 PM


                                  NO. SCWC-30212

               IN THE SUPREME COURT OF THE STATE OF HAWAI#I


           STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,

                                        vs.

               RUSTY MAKUE, Petitioner/Defendant-Appellant,

                                        and

                            WHISTON MAKUE, Defendant.


            CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                   (ICA NO. 30212; CR. NO. 08-1-1549)

          ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
                   (By: Duffy, J., for the court1)

               Petitioner/Defendant-Appellant Rusty Makue’s

application for writ of certiorari, filed on June 8, 2011, is

hereby rejected.

               DATED:     Honolulu, Hawai#i, July 15, 2011.

                                       FOR THE COURT:

                                       /s/ James E. Duffy, Jr.

                                       Associate Justice

Stuart N. Fujioka
for petitioner/defendant-
appellant on the application

     1
         Considered by:    Recktenwald, C.J., Nakayama, Acoba, Duffy, and
McKenna, JJ.